DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    147
    568
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the remarks filed on January 13th 2021. Claims 1-21 are pending examination.
	

Response to Arguments
5.	Double patenting rejection has been withdrawn in view of terminal disclaimer filed by applicant on January 13th 2021 and approved on January 13th 2021.

6.	Objection to the claims has been withdrawn in view of applicant argument and assertion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being aniticipated by Abersfelder et al (hereafter Abersfelder) US 5,646,614.
	Regarding Claims 1, 13 a method and system for displaying an area outside of a vehicle, the area including a fixed imaging area, the method comprising:

“sensing, by the camera device, a first camera-position-dependent imaging area of the area outside of the vehicle by the camera device as a function of the first camera position” is met when camera 11 images the area defined by bounding beams 20.A.
“sensing, by the camera device, the fixed imaging area when the camera device is in the first camera position” is met when the camera images the sub-area defined by the overlapping portions of the areas defined by bounding beams 20.A and 20.B.
“displaying, by a display device disposed in the vehicle, the fixed imaging area when the camera device is in the first camera position: is clearly shown in figure 3a.
“moving the camera device into a second camera position;” is met when moveable camera 11 is place in the position B having bounding beams 20.B defining the field of view of the camera (see Col 3 lines 10-54 and figures 1 and 2).
“sensing, by the camera device, a second camera-position-dependent imaging area of the area outside of the vehicle by the camera device as a function of the second camera position” is met when camera 11 images the area defined by bounding beams 20.B; “sensing, by the camera device, the fixed imaging area when the camera device is in the second camera position; and is met when the camera images the sub-
“displaying, by the display device, the fixed imaging area when the camera device is in the second camera position” is shown in figure 3b; a first camera device configured to move into a first camera position and a second camera position (see Col 3 lines 10-54 and figures 1 and 2), the first camera device further configured to (i) sense a first camera-position-dependent imaging area of the area outside of the vehicle as a function of the first camera position (figure 2), (ii) sense the first fixed imaging area when the first camera device is in the first camera position (figure 2, 20.A.), (iii) sense a second camera-position-dependent imaging area of the area outside of the vehicle as a function of the second camera position (figure 2, 20.B.), (ii) sense the first fixed imaging area when the first camera device is in the second camera position (figure 2, 20.A, 20.B); and a first display disposed on the vehicle and configured to (i) display the first fixed imaging area when the first camera device is in the first camera position (Col 3 lines 10-54 and figures 1 and 2) and (ii) display the first fixed imaging area when the first camera device is in the second camera position (figure 3b).

Allowable Subject Matter
8.	Claims 2-12, 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        June 21, 2021